DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendments, filed 30-June-2022, have been entered. Claims 1, 8, 11, 12, 14, 15, 18 and 20 have been amended, claims 2-4, 13, 16-17 have been canceled, and claims 1, 5-12, 14, 15 and 18-20 are currently pending.
Response to Arguments
Applicant’s arguments, see Remarks pp. 8-10, filed 30-June-2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Gupta et al. (Patent No. US 11,093,471 B2, hereinafter “Gupta”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-12, 14, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Waghulde (Patent No. US 10,496,283 B2, hereinafter “Waghulde”) in view of Gupta.
Regarding claim 1, Waghulde teaches:
storing, by a computer system, a set of records having a set of corresponding keys (Waghulde – storage engine typically manages files on the media device. It handles all I/O to persistent media through files. The methods and systems described in this patent provides all such operations that database/data store needs [Col. 2 lines 17-27]. In Fig. 1, data in the data buffer is partitioned in to data partition. Each data partition has mutually exclusive range of key values that are partially sorted in the data partition [Col. 4 lines 61-67].) 
creating, by the computer system, a plurality of multi-level data structures that facilitate key range lookups against the set of records, wherein a given multi-level data structure stores key information indicative of a subset of the corresponding keys (Waghulde – Fig. 4A is a diagram of a space optimized prefix tree (i.e. multi-level data structure) elaborating how referencing to data buffer partition 406, 407, 408 in fast memory like DRAM works [Col. 6 lines 23-25]. As illustrated in Fig. 4A all the key values lexicographically between keys aba and abactinal are stored in the first partition and it defines the key range for this partition [Col. 5 lines 27-30].) 
creating, by the computer system, index metadata that is usable for accessing ones of the plurality of multi-level data structures, wherein the index metadata specifies, for the given multi-level data structure: a marker key that was inserted into the given multi-level data structure; and (Waghulde – key values are stored in key order (partially sorted) in partitions and prefix tree index keeps the sorted order of the start key (i.e. marker key) of each partition [Col. 5 lines 19-21].)
a location of the given multi-level data structure (Waghulde – prefix tree index (i.e. separate index metadata) helps to efficiently find the partition where the data operation should be performed by traversing the prefix tree (i.e. multi-level data structure, see Fig. 4A) comparing the data key with the start key [Col. 5 lines 6-9]. Also see Fig. 9, 906 prefix tree index leaf node metadata [Col. 13 lines 55-58].) 
and performing, by the computer system, a key range lookup involving a particular key range, wherein the performing includes: (Waghulde – when key range includes the entire partition the number of updateable data bytes 905 are already tracked in the data buffer index leaf node as 900. The number of updatable bytes for the key range is the summation of updatable bytes from all partitions within this key range including updatable data bytes when key range does not include entire partition [Col. 12 lines 6-17].)
Waghulde does not appear to teach:
determining, based on the index metadata, that the particular key range spans at least two of the plurality of multi-level data structures; and in response to the determining, accessing one or more of the set of records for the particular key range without having to access the plurality of multi-level data structures
However, Gupta teaches:
determining, based on the index metadata, that the particular key range spans at least two of the plurality of multi-level data structures; and in response to the determining, accessing one or more of the set of records for the particular key range without having to access the plurality of multi-level data structures (Gupta – Fig. 4 depicts operations for performing a range lookup on a B-tree. Prior to operations 400 a request to return key-value pairs within a range of keys from a tree may be been received. The request typically specifies the precise range of keys for which key-value pairs are desired. In the example of Fig. 5, the range of keys may be confined to nodes 1, 2, 3, 6 and 7. Other ranges of key may span different nodes (i.e. at least two of the plurality of multi-level data structures) [Col. 5 lines 53-64]. At 410 key-value pairs are obtained from one or more buffers of one or more nodes at a level of the B-tree and a set of key-value pairs are transferred to a result data structure distinct from the B-tree [Col. 6 lines 15-19]. Also see Col. 8 lines 6-29, where a rnage of keys are accessed on different nodes.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Waghulde and Gupta before them, to modify the system of Waghulde of storing a set of records having a set of corresponding keys, creating a plurality of multi-level data structures that facilitate key range lookups against the set of records, wherein a given multi-level data structure stores key information indicative of a subset of the corresponding keys, creating index metadata that is usable for accessing ones of the plurality of multi-level data structures, wherein the index metadata specifies, for the given multi-level data structure: a marker key that was inserted into the given multi-level data structure; and a location of the given multi-level data structure and performing a key range lookup involving a particular key range, wherein the performing includes with the teachings of Gupta of determining, based on the index metadata, that the particular key range spans at least two of the plurality of multi-level data structures; and in response to the determining, accessing one or more of the set of records for the particular key range without having to access the plurality of multi-level data structures. One would have been motivated to make such a modification to perform and efficient lookup for B-trees without performing a full traversal of the B-tree (Gupta - [Col. 4 lines 37-43]).
Claims 11 and 15 correspond to claim 1 and are rejected accordingly.
Regarding claim 5, Waghulde teaches:
wherein the index metadata specifies a plurality of key counts for the plurality of multi-level data structures, wherein a given key count is indicative a number of keys inserted into a corresponding multi-level data structure, and wherein the method further comprises: based on the plurality of key counts, the computer system identifying a number of keys inserted into the plurality of multi-level data structures that fall within a second key range (Waghulde – see Fig. 9, 904 Insert Count, where get insert count operation will look up the key range in the data buffer and return the summation of insert count from all data partitions within that range (i.e. within a second key range) [Col. 11 lines 61-67, Col. 12 lines 1-5].)  
Regarding claim 6, Waghulde teaches:
wherein identifying the number of keys includes: determining that the second key range is encompassed in a key range derived from keys inserted into a single one of the plurality of multi-level data structures; accessing the single multi-level data structure using the index metadata; and counting keys in the accessed single multi-level data structure to determine the number of keys that fall within the second key range (Waghulde – see Fig. 9, 904 Insert Count, where get insert count operation will look up the key range in the data buffer and return the summation of insert count from all data partitions within that range (i.e. within a second key range). The get insert count operation can be enhanced to get updatable bytes operation by storing the value length 1800 in the keys list along with value offset/memory address as shown in Fig. 18. Value length is stored in both log-structured keys list and sorted keys list. This will help calculate updatable data bytes when key range does not include entire partition (i.e. determine number of keys that fall within the second key range) [Col. 11 lines 61-67, Col. 12 lines 1-5].)
Regarding claim 7, Waghulde teaches:
wherein identifying the number of keys includes: determining that the second key range is encompassed in key ranges derived from keys inserted into multiple ones of the plurality of multi-level data structures; accessing two of the multiple multi-level data structures using the index metadata; counting keys in the two accessed multi-level data structures to determine an initial key count; and deriving the number of keys that fall within the second key range based on the initial key count and one or more of the plurality of key counts specified in the index metadata that correspond to the other ones of the multiple multi-level data structures than the two accessed multi-level data structures (Waghulde – the number of updatable bytes for the key range is the summation of updatable bytes from all partitions within this key range including updateable data bytes when key range does not include entire partition [Col. 12 lines 10-15]. There are multiple prefix tree indices used at most one for each non-volatile memory level in the memory hierarchy in the data store like NVM1 Index 107 and NVMA2 index 108 and so on [Col. 5 lines 62-65]. Data block’s key range (start key of current data block till the start key of next data block in order) can be noted in the prefix key for data block’s non-volatile memory and correspondingly get insert count operation on the same key range can be performed on the data buffer prefix tree. This get insert count operation will look up the key range in the data buffer and return the summation of insert count from all data partitions within that range [Col. 11 lines 61-67, Col. 12 line 1].)
Regarding claim 8, Waghulde teaches:
wherein the index metadata identifies a record index block that stores a pointer to a record block having at least one of the one or more records, and wherein the accessing of the one or more records includes: accessing the record index block identified by the index metadata; and accessing the at least one record using the pointer stored in the record index block (Waghulde – for insertion of key value in the storage engine we first perform lookup for the key in the prefix tree and find the leaf node that represents the partition where this key value belong that is the leaf node with largest possible key less than the insertion key. Then key value is inserted in the appropriate partition using the memory address (i.e. pointer) from the leaf node [Col. 8 lines 62-67, Col. 9 line 1].) 
Regarding claim 9, Waghulde teaches:
wherein the index metadata is a trie structure that forms a part of a top level of a trie hierarchy, and wherein the plurality of multi-level data structures are a plurality of trie structures that form a bottom level of the trie hierarchy (Waghulde – prefix tree as illustrated in Fig. 4A and 4B has start key of each partition. Prefix tree index helps to efficiently find the partition where the data operation should be performed by traversing the prefix tree comparing the data key with the start key [Col. 5 lines 6-9]. See Fig. 4A, where several levels “Root”, “a”, “b”, are disclosed.)  
Regarding claim 10, Waghulde teaches:
storing, by the computer system, additional index metadata in a plurality of trie structures that form a middle level of the trie hierarchy, wherein the plurality of multi-level data structures are accessible by traversing the trie hierarchy via the additional index metadata (Waghulde – prefix tree as illustrated in Fig. 4A and 4B has start key of each partition. Prefix tree index helps to efficiently find the partition where the data operation should be performed by traversing the prefix tree comparing the data key with the start key [Col. 5 lines 6-9]. See Fig. 4A, where several levels “Root”, “a”, “b”, are disclosed.)  
Regarding claim 12, Waghulde teaches:
wherein the index metadata includes an entry that identifies, for the given multi- level data structure, the marker key, a location, a key count, and one or more index block numbers usable to access index blocks having pointers to record blocks that store records corresponding to keys inserted into the the given multi-level data structure (Waghulde – key values are stored in key order (partially sorted) in partitions and prefix tree index keeps the sorted order of the start key (i.e. marker key) of each partition [Col. 5 lines 19-21]. see Fig. 9, Updatable Bytes 905 (i.e. location, where the number of updatable bytes for the key range is the summation of updatable bytes from all partitions within this key range including updatable data bytes when key range does not include entire partition), insert count 904 (i.e. key count, where the get insert count operation will lookup the key range in the data buffer and return the summation of insert count 904 from all data partitions within that range [Col. 11 lines 66-67, Col. 12 lines 1-5], data partition memory address 901 (i.e. index block numbers, where key value is inserted in the appropriate partition 1501 using the memory address 901 from the leaf node [Col. 8 lines 66-67, Col. 9 line 1].)
Regarding claim 14, Waghulde teaches:
wherein the operations further comprise: performing a key count for particular the key range, including: determining that a key range of the given multi-level data structure is within the particular key range of the key range lookup; and deriving a total key count for the particular key range based on the key count specified in the index metadata without accessing the given multi-level data structure to count keys of the given multi-level data structure (Waghulde – see Fig. 9, 904 Insert Count, where get insert count operation will look up the key range in the data buffer and return the summation of insert count from all data partitions within that range. The get insert count operation can be enhanced to get updatable bytes operation by storing the value length 1800 in the keys list along with value offset/memory address as shown in Fig. 18. Value length is stored in both log-structured key list and sorted keys list. This will help calculate updatable data bytes when key range does not include entire partition. When key range includes the entire partition the number of updatable data bytes are already tracked in the data buffer index leaf node as 900 [Col. 11 lines 61-67, Col. 12 lines 1-11].)  
Regarding claim 18, Waghulde teaches:
wherein the marker key corresponds to a start key of the given multi-level data structure, and wherein the index metadata further specifies an end key for the given multi-level data structure (Waghulde - see Col. 9 lines 40-42, where a range query is performed by looking up the start key and then key values are sequentially read until the end key of the range.)
Regarding claim 19, Waghulde teaches:
wherein creating the given multi-level data structure includes: computing rank and select values for the given multi-level data structure; and storing the computed rank and select values in the given multi-level data structure to be used for traversing the given multi-level data structure (Waghulde – each leaf node of prefix tree index for non-volatile memory has read count 1002 that counts how many times read is performed on the data block. The maximum priority queue of read count can help us identify data blocks to be added to the block cache which is separate cache of data blocks kept in fast memory like DRAM memory for speed. The minimum priority queue of read count can help us identify data blocks that can be moved to the slower non-volatile memory in the hierarchy [Col. 13 lines 20-29]. Examiner interprets that adding data blocks to cache or lower memory in the hierarchy based on the read count discloses ranking.)
Regarding claim 20, Waghulde teaches:
wherein the set of records are maintained in a particular region of a database, and wherein the operations further comprise: storing the plurality of multi-level data structures in the particular region (Waghulde – each leaf node of prefix tree index for non-volatile memory has read count 1002 that counts how many times read is performed on the data block. The maximum priority queue of read count can help us identify data blocks to be added to the block cache which is separate cache of data blocks kept in fast memory like DRAM memory for speed. The minimum priority queue of read count can help us identify data blocks that can be moved to the slower non-volatile memory in the hierarchy [Col. 13 lines 20-29].)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                         /R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166